UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 9, 2009 GRAYBAR ELECTRIC COMPANY, INC. (Exact Name of Registrant as specified in Charter) New York (State or other jurisdiction of incorporation) 000-00255 (Commission File Number) 13-0794380 (I.R.S. Employer Identification No.) 34 North Meramec Avenue St. Louis, MO 63105 (Address of Principal Executive Offices) Registrants telephone number, including area code: (314) 573-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The Companys Receivable Purchase Agreement, dated June 30, 2000 among Graybar Commerce Corporation, as Seller; Graybar Electric Company, Inc., as Servicer; Falcon Asset Securitization Corporation, as Conduit; JPMorgan Chase Bank NA (successor by merger to Bank One, NA), as Agent; and other banks named therein was renewed for a period of 364 days, effective as of October 9, 2009. The Company elected to reduce the size of the facility from $215,000,000 to $100,000,000 because of the Companys reduced need for borrowing capacity and the increased cost of maintaining the larger facility. In addition, the requirements for the amount of receivables eligible to act as collateral were amended and the consolidated leverage ratio was modified in order to make it consistent with the covenants in the Companys other financing documents. Item 9.01 Financial Statements and Exhibits (d) Exhibits (10) Amendment No. 14 to Receivables Purchase Agreement, dated as of October 9, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAYBAR ELECTRIC COMPANY, INC. Date: October 14, 2009 By: /s/ Matthew W. Geekie Matthew W. Geekie Senior Vice President, Secretary & General Counsel
